Citation Nr: 0212291	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-00 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
temporomandibular joint (TMJ), left knee, and right ankle.  

2.  Entitlement to service connection for chronic multiple 
joint arthritis.  

3.  Entitlement to a disability rating greater than 10 
percent for residuals of right superficial parotidectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and a VA physician

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1975 to September 
1988 and from July 1989 to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and April 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.

The case returns to the Board following a remand to the RO in 
January 2000.  In the remand, the Board referred to the RO 
the veteran's claim for arthritis of the TMJ, left knee, and 
right ankle, which had not been previously addressed by the 
RO but which was inextricably intertwined with the claim for 
service connection for chronic multiple joint arthritis on 
appeal.  The RO denied the claim in an April 2000 rating 
decision and the veteran perfected an appeal of that denial, 
such that the issue is now properly before the Board.  

It is noted that the veteran's appeal originally included a 
claim essentially seeking a separate disability rating for a 
symptomatic scar from the right superficial parotidectomy.  
The RO resolved that issue in the veteran's favor in a March 
1998 rating action.  In addition, the Board disposed of the 
other issues originally involved in the veteran's appeal in 
its January 2000 decision.  The issues currently remaining 
before the Board are as set forth above.  

Finally, the Board notes that the veteran submitted claims in 
April 2002 related to his service-connected hypothyroidism 
and bilateral hearing loss, as well as an informal claim for 
a total disability rating based on unemployability.  Although 
the RO sent the veteran a letter in July 2002 concerning the 
development of these claims, it is unclear what other steps 
have been taken toward their adjudication, as noted by the 
veteran's representative in his September 2002 Written Brief 
Presentation.  The matter is therefore referred to the RO for 
any appropriate action.      


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The competent evidence of record does not show current 
arthritis in the right TMJ, left knee, or right ankle.  

3.  The competent evidence of record does not show current 
arthritis in any other joints under consideration in this 
appeal.    

4.  Residuals of right superficial parotidectomy include 
subjective complaints of right-sided facial and TMJ pain 
since the parotidectomy, loss of sensation, and decreased 
salivation, and objective evidence of lost function of right 
forehead musculature.  The veteran is able to open and close 
the right eye and lower facial muscles function normally, 
without causing difficulty with speech or swallowing.   The 
right facial paralysis is characterized as moderate.   


CONCLUSIONS OF LAW

1.  Arthritis of the TMJ, left knee, and right ankle was not 
incurred or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 1991 &  
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).    

2.  Chronic multiple joint arthritis was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5107 (West 1991 &  Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).
3.  The criteria for a disability rating greater than 10 
percent for residuals of right superficial parotidectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic 
Code 8207 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of an 
October 1995 letter, the February 1997 and April 2000 rating 
decisions, November 1997 and June 2000 statements of the 
case, and supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations, gave notice as to the 
evidence needed to substantiate his claims, and requested 
that the veteran submit or complete releases for the RO to 
obtain such evidence.  In addition, in a January 2002 letter, 
the RO explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of the 
parties concerning the securing of evidence in support of his 
claims, and asked the veteran to submit, or authorize VA to 
obtain, additional evidence relevant to the appeal.  The 
responses received from the veteran's representative are 
associated with the claims folder.  The Board is satisfied 
that the veteran has been afforded all required notice.  

With respect to the duty to assist, the Board notes that the 
claims folder contains all service medical records, VA 
treatment records, reports of pertinent physical 
examinations, and private medical records submitted by the 
veteran.  In a February 2002 statement, the veteran indicated 
that he generally received only VA treatment.  He has not 
authorized the RO to obtain any other private records.  Thus, 
the Board finds that the RO has made all reasonable efforts 
to assist the veteran with developing evidence in support of 
his claims.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the January 2000 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Its January 2000 letter to 
the veteran requested medical records from providers, 
including a Dr. Marcel, who treated him for residuals of 
right superficial parotidectomy.  Responses received in March 
2000, consisting of private medical records and a statement 
indicating that Dr. Marcel was a VA physician, are adequate.  
In addition, VA examinations ordered pursuant to the remand 
satisfy the issues addressed therein.    


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1112(a)(1), 1132; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Initially, the Board emphasizes that separate claims 
concerning the right and left shoulders and a chronic neck 
disability were addressed in the January 2000 Board decision.  
Accordingly, the following discussion referring to joints 
does not include the neck or shoulders.  In addition, the 
veteran's currently service-connected disabilities include 
bilateral chronic Achilles tendonitis.  Thus, references 
concerning the right ankle do not include evidence relating 
to tendonitis.  

The veteran seeks service connection for arthritis in the 
right TMJ, left knee, and right ankle, as well as other 
multiple joints throughout the body.  Upon review of the 
evidence, the Board finds that service connection for 
arthritis as described is not warranted.  Specifically, the 
record fails to reveal a current diagnosis of arthritis in 
the TMJ, left knee, right ankle, or other joint.  A current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Specifically, the reports of the December 1997 and October 
2000 VA fee-basis orthopedic examinations are essentially 
negative for physical findings indicative of arthritis.  
Moreover, X-rays of the knees, right ankle, and hands and 
wrists are normal, without evidence of arthritic changes.  
The December 1997 VA examiner specifically indicates that he 
found no evidence of arthritis or injury in the left knee or 
right ankle.  The October 2000 VA examiner states that he 
could demonstrate no evidence of degenerative arthritis in 
any joint, and no evidence of any inflammatory arthritis.  
Similarly, the examiner from the May 2000 VA dental 
examination found no pathology on physical examination of the 
TMJ and no radiographic changes.  In fact, he found the right 
TMJ to be symmetric to the left TMJ.  Both the VA dental 
examiner and the October 2000 VA orthopedic examiner had no 
explanation for the veteran's complaints of joint pain and 
complaints.  Absent current arthritis found in any of the 
joints at issue, service connection is not established.  

The Board acknowledges that service medical records show 
complaints and treatment for joint pain, including both 
knees, the lumbar spine, and the left elbow.  However, review 
of those records fails to disclose any diagnosis of arthritis 
in service.  X-rays of the spine, knees, and elbow were 
normal.  A diagnosis of arthralgia made in 1979 does not 
denote the existence of arthritis.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1985)) (defining 
arthralgia as "pain in a joint").  Although service medical 
records dated in June 1979 listed the diagnostic impression 
as seronegative arthritis based on laboratory test results, 
there is no other in-service or, more importantly, post-
service evidence to support such a diagnosis.  

In addition, the Board observes that the in-service 
symptomatology, as reflected in service medical records, 
appears to have resolved with treatment and well before 
discharge.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-95.  The September 1990 medical board examination and the 
November 1990 medical board report fail to find or list any 
arthritis in any joint.  Similarly, VA examinations performed 
in October 1988 and in February 1991 are negative for 
history, complaint, or finding of arthritis.  

In a March 2000 statement, R. Fuller, D.C., stated that he 
treated the veteran from July 1999 to December 1999 for 
conditions related to arthritis of the left knee and right 
ankle.  Records received from Dr. Fuller dated from July 1999 
to January 2000 showed references to the right and left knee, 
the right and left ankle, and the lumbar spine.  However, 
there was no indication that X-rays of any of these joints 
were taken and there was no diagnosis of arthritis.  Thus, it 
appears that Dr. Fuller's statement suggesting the veteran 
has arthritis in the left knee and right ankle is based 
solely on history as related by the veteran.  Therefore, his 
statement does not suffice to establish current disability 
from arthritis.  See generally Swann v. Brown, 5 Vet. 
App. 229 (1993) (a medical opinion that relies on history as 
related by the veteran is no more probative than the facts 
alleged by the veteran).  Similarly, the May 2000 VA 
examiner's diagnostic impression is possible reactive 
arthritis, based on the reference to seronegative arthritis 
in service medical records.  However, as stated in the 
report, the examination revealed no objective indicia of 
arthritis, and there were no radiographic findings.  Thus, 
the diagnosis is inherently unsupportable.    

The veteran has proffered his opinion that he has arthritis 
in multiple joints, including the left knee, right ankle, and 
TMJ, related to service.  However, the determination as to 
the diagnosis and etiology of arthritis is a medical 
question.  The veteran is a lay person, not trained or 
educated in medicine.  Therefore, his personal opinion as to 
current disability from arthritis or its relationship to 
service is not competent medical evidence required to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  In addition, the veteran has 
stated this his VA physician told him he had TMJ arthritis 
and that his doctor in service told him he had left knee 
arthritis.  However, "the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Moreover, the Board notes 
that VA and service medical records secured and associated 
with the claims folder do not show arthritis in the knee or 
TMJ.      

Finally, the Board acknowledges that the veteran complains of 
pain in various joints, specifically the left knee, right 
ankle, and TMJ.  However, there is no competent evidence of 
pathology to explain the cause of the pain.  Pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

In summary, the Board concludes that the record does not show 
a competent, current diagnosis of arthritis in the left knee, 
right ankle, TMJ, or other joint.  According, the Board finds 
that the preponderance of the evidence is against service 
connection for arthritis.  38 U.S.C.A. § 5107(b).  


Increased Rating for Residuals of Right Superficial 
Parotidectomy

Factual Background

The RO granted service connection for residuals of right 
superficial parotidectomy in an October 1991 rating decision.  
It assigned a 10 percent disability rating at that time.  The 
RO continued the 10 percent rating in a June 1993 action.  
Although the veteran submitted a notice of disagreement with 
each rating decision, he did not perfect his appeal after 
issuance of the statement of the case.  

Relevant VA medical records dated through January 1996 
secured in connection with the claim reflected occasional 
complaints of pain.  Notes dated in October 1995 showed right 
TMJ pain and right seventh cranial nerve weakness and 
numbness.  The veteran felt all of these problems were 
related to surgery for parotid tumor.   

In November 1996, the veteran underwent a VA fee-basis 
neurology examination.  He related symptoms including partial 
facial muscle weakness, looseness in the TMJ, pain with 
significant chewing, and a sensation of right-sided facial 
soreness and numbness.  On cranial nerve examination, there 
was definite facial asymmetry with complete flattening of the 
forehead on the right, but some slight contraction of the 
frontalis muscle on the right with attempt to elevate the 
eyebrows.  He was able to forcefully close his eyes.  The 
remainder of the neurologic examination was essentially 
normal.  The examiner commented that the veteran sustained 
right facial nerve injury during a superficial parotidectomy 
with marked weakness of the frontalis musculature on the 
right, which affects him cosmetically only.  The residual 
right facial paralysis was considered moderate.  The veteran 
had also noticed decreased salivation, presumably due to the 
absent parotid gland on the right.  The examiner noted that 
the veteran reported decreased sensation to pinprick 
involving much of the skin of the forehead, which, he 
explained, was not innervated by the seventh cranial nerve.  
He explained that it was possible to have decreased sensation 
in and around the ear due to involvement of nerves that pass 
through the parotid gland.  

The veteran and his wife testified at a personal hearing in 
July 1997.  The veteran had to continually drink water after 
the removal of the parotid gland.  The paralysis of the 
seventh cranial nerve caused flatness of the forehead.  The 
veteran argued that this caused more than cosmetic issues; 
people reacted differently to him because he did not have 
facial expression on the right side.  Removal of the parotid 
gland also caused him to have to drink water with food to aid 
in swallowing and digestion.  He had no feeling or 
circulation on the right side of the face.   

The veteran underwent a VA fee-basis neurology examination in 
December 1997.  It was noted that two branches of the right 
seventh cranial nerve were sacrificed during the right 
superficial parotidectomy with removal of a tumor.  The 
veteran lost all function of the forehead corrugator 
musculature, which did not improve following surgery.  He 
also had some weakness of right eye closure, but the 
orbicularis oculi muscle function appeared to have returned 
to normal.  In addition, the veteran described some vague 
abnormality of sensation on the right side of the face.  He 
denied any visual or balance problems, dysphagia, or 
dysarthria.  Physical examination revealed normal speech and 
normal sensation in all areas.  There was no function of the 
right corrugator musculature of the forehead.  Function of 
the right orbicularis oculi was excellent, and lower facial 
motor function was normal.  The veteran could swallow without 
difficulty.  The diagnosis included right seventh cranial 
nerve weakness, partial.  The examiner indicated that the 
veteran had absence of function in the right corrugator 
muscle as a consequence of right parotidectomy.  There was no 
evidence of weakness of the right orbicularis oculi 
musculature that closes the right eye or of the lower facial 
musculature on the right.  He stated that the motor nerve 
injury appeared to be very isolated.   

The December 1997 VA fee-basis orthopedic examiner commented 
that the veteran had a paralysis of the seventh cranial nerve 
that supplies the forehead and could not frown with the right 
supraorbital musculature.  He did have good ability to open 
and close the right eye.  There was no sensory disturbance on 
the right side of the face.     

During a May 2000 VA examination, the examiner noted a 
history of loss of function of two branches of the seventh 
cranial nerve due to surgery.  The veteran related having 
reduced salivary flow.  Examination confirmed notable loss of 
first and second divisions of the facial nerve, mainly the 
first division.  Membranes were moist.  The pertinent 
impression was residual loss of facial nerve function, 
irreparable and permanent, with reported loss of salivary 
flow and potential interference with digestion.  

Also in May 2000, the veteran underwent a VA dental 
examination.  He related that he had continual mandibular 
pain since the right parotidectomy.  Examination was negative 
for abnormality.  X-rays were normal.  The examiner commented 
that he was unsure as to the cause of the veteran's 
mandibular pain.     

The veteran was afforded another VA neurology examination in 
July 2000.  Since the right parotidectomy, he had pain in the 
right face and ear region, flattening of the normal skin 
creases in the right forehead on attempts to wrinkle the 
forehead, and decreased salivary flow with some difficulty 
swallowing food without water.  There was no problem opening 
and closing the eyelids.  Examination revealed weakness in 
the right zygomatico-frontal branch of the facial nerve that 
produced flattening of the forehead on the right on voluntary 
movement.  There was no difficulty closing the right eye and 
the conjunctiva was moist.  The remainder of the facial nerve 
branches were clinically intact.  The veteran had pain 
localized in the right TMJ.  The diagnosis was (1) weakness 
of the right zygomatico-frontal branch of the facial nerve 
that produces cosmetic changes on voluntary facial movements; 
(2) decreased production of salivary fluid as a result of the 
surgery, causing the need to increase fluid intake at 
mealtime; and (3) constant pain in the right TMJ area 
historically related to the removal of the salivary gland.  
The examiner commented that the main consequence to the 
veteran was the pain associated with the removal of the 
gland.  However, he was not clear as to the mechanism of pain 
production, unless one of the cutaneous sensory branches was 
involved with scar tissue formation resulting from the 
incision.   

Additional VA medical records dated through July 2002 were 
largely negative for complaints or treatment related to 
residuals of right superficial parotidectomy.  Notes dated in 
May 2001 reflected conflicting reports concerning right ear 
pain, possibly associated with hearing loss and hearing aid 
use.  A June 2002 entry showed complaints of constant pain on 
the right side of the face.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1.  If 
a veteran has an unlisted disability, it will be rated under 
a disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The Board notes that the January 2000 Board decision 
separately addressed the issues of loss of sense of taste and 
loss of sense of smell.  These conditions are therefore not 
considered in this decision.  

The disability characterized as residuals of right 
superficial parotidectomy is currently evaluated as 10 
percent disabling under Diagnostic Code (Code) 8207, 
paralysis of the seventh (facial) cranial nerve.  38 C.F.R. § 
4.124(a).  The Note to Code 8207 indicates that evaluation is 
dependent upon the relative loss of innervation of the facial 
muscles.  A 10 percent rating is assigned for moderate 
incomplete paralysis of the seventh cranial nerve.  Severe 
incomplete paralysis warrants a 20 percent rating.  A maximum 
schedular evaluation of 30 percent is awarded under Code 8207 
for complete nerve paralysis.  

After review of the above evidence, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for residuals of right superficial 
parotidectomy.  38 C.F.R. § 4.3.  The resulting disability to 
the right seventh cranial nerve includes lost function of 
right forehead musculature, as described.  The December 1997 
VA examiner stated that the nerve injury was very isolated.  
Otherwise, ability to open and close the right eye is intact 
and lower facial muscles function normally, without causing 
difficulty with speech or swallowing.  The November 1996 VA 
examiner characterized the right facial paralysis as 
moderate.  Thus, the Board finds no basis for concluding that 
the overall disability picture more nearly approximates the 
criteria for a higher rating.  38 C.F.R. § 4.7. 

The Board notes that the veteran describes having right-sided 
facial and TMJ pain since the parotidectomy.  However, the 
May 2000 VA dental examiner did know have a cause for the 
right TMJ pain.  Similarly, the October 2000 VA examiner was 
unclear as to the cause of the pain and essentially 
speculated that it could be due to scar tissue formation.  
Absent a medical determination of underlying pathology for 
the pain stemming from the service-connected disability, the 
Board finds no basis for compensation for the pain.  See 
generally Sanchez-Benitez, 13 Vet. App. at 285.  In addition, 
the Board finds no evidence that any physician has medically 
related the pain to the surgery, except by history as 
reported by the veteran.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  The Board does note that service connection 
has been established for a tender or painful scar from the 
parotidectomy.         

The veteran alleges that he is entitled to a separate 
disability rating for removal of the parotid gland with 
resulting disability to the digestive system, which he argues 
has discrete symptomatology.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994) (a veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations).  See also 38 C.F.R. § 4.14 (rating the same 
disability under various diagnoses is to be avoided).  
Specifically, he asserts that the removal of the parotid 
gland due to benign tumor resulted in decreased salivation 
that causes interference with digestion, such that he has to 
drink water while eating.       

The term "disability," as contemplated by VA regulation, 
means impairment in earning capacity resulting from diseases 
or injuries incurred or aggravated during military service 
and their residual conditions.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (quoting Hunt v. Derwinski, 1 Vet. App. 292, 
296-97(1991)); 38 C.F.R. 
§ 4.1.  In this case, the record fails to demonstrate any 
digestive disability resulting from the parotidectomy.  That 
is, there is no evidence of lost earning capacity associated 
with decreased salivation.  In the absence of such 
disability, a separate rating pursuant to Esteban is not in 
order.     



ORDER

Service connection for arthritis of the TMJ, left knee, and 
right ankle is denied.   

Service connection for chronic multiple joint arthritis is 
denied.  

A disability rating greater than 10 percent for residuals of 
right superficial parotidectomy is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

